Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment filed 19 June 2020 has been entered. Claims 1-8 have been cancelled. Claims 9-16 have been added. Claims 9-16 are pending in the application.
Information Disclosure Statement
The information disclosure statement filed 19 June 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference, and particularly the non-patent references, listed that are not in the English language.  It has been placed in the application file, but the abovementioned information referred to therein has not been considered.
Claim Objections
Claim 14 is objected to because of the following informalities:  line 1 should recite “is arranged”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 – 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 10 and 11 require the use of “high-grade steel”. The scope of such a limitation is unclear from the claims and/or specification, thus making it difficult if not impossible for one to determine the metes and bounds of this limitation.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation 0.1mm to 0.5mm, and the claim also recites 0.2 to 0.4mm, and 0.25mm, which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 – 11 and 13 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (DE 102016123827 A1, machine translation attached) in view of Kleinert et al (DE 102006053314 A1, machine translation attached).

Regarding Claims 9-11, Gruber teaches (Fig 2) a valve with “a housing (16); a solenoid (at 14) arranged in the housing, the solenoid comprising a coil (14), an armature (40), an upper stator (18, at right, hereinafter “18r”) and a lower stator (18, at left, hereinafter “18l”), the armature (40) and the upper and lower stators being configured such that, when a magnetic force acts between the upper and lower stators, the armature moves axially (inherent in this type of actuator); a pin (38) connected to the armature (40);
…and a protective sleeve (44) arranged in the solenoid.
Gruber does not teach a particular valve closure element or return spring.
Kleinert (at least at Fig 1) teaches a cup-shaped valve element (at 22) and a return spring (20).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Gruber by adding a valve element and return spring as taught by Kleinert, thus providing positive sealing upon closure of the valve while insuring valve closure should power to the solenoid fail, thus, in both cases, improving or insuring reliability of operation.
While Gruber does not teach a particular material, it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ chromium-nickel steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations other than to discuss well-known properties of such materials.

Regarding Claim 13, “the protective sleeve (44) is arranged in the solenoid between the armature (40) and the upper and lower stator (18l, 18r).”

Regarding Claim 14, “the protective sleeve (44) [is] arranged in an aperture (at 12) in the upper stator (18r), so as to form a radial air gap between the lower stator (18l) and the protective sleeve (44).”

Regarding Claim 15, “the protective sleeve (44) has a flange (at left of 18l), configured to rest against the lower stator (18l).

Regarding Claim 16, “the protective sleeve (44) is encased by the housing (16), at least in a partial region of the flange (see Fig 2).”

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (DE 102016123827 A1, machine translation attached) in view of Kleinert et al (DE 102006053314 A1, machine translation attached), and further in view of Lenk et al (DE 102014113547 A1, machine translation attached), and further in view of Alband et al (WO 9955600 A1, machine translation attached).

Regarding Claim 12, Gruber depicts a thin walled guide tube. Gruber as modified does not specifically address wall thickness. 
However, use of thin walls is well-known within the art. For example, Lenk teaches exactly such a concept (see page 3 of translation, 4th to last line, “very thin design of the non-magnetic guide sleeve”) in a deep drawn part (p.3, ll 23-24, “guide sleeve 26 is made of a non-magnetizable stainless steel, for example, by deep drawing”).
Further, Alband teaches that deep drawn parts are typically formed of material that is 0.25mm thick (p.3, ll 21-25).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the well-known teachings of Lenk to include a sleeve with a thin wall as taught by Lenk, and for that wall thickness to be 0.25mm as is typical in the art as taught by Alband, in order to yield the predictable result of providing a guide sleeve that guides the armature, while still being inexpensive as taught by Lenk (p.2, last 4 lines) and preventing sticking to the core and infiltration into the solenoid coil, thus insuring reliability of actuation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753